                             Case 5:17-cv-06066-BLF Document 49 Filed 12/18/19 Page 1 of 11



                     1    MORGAN, LEWIS & BOCKIUS LLP
                          Melinda S. Riechert, Bar No. 65504
                     2    melinda.riechert@morganlewis.com
                          Aleksandr Markelov, Bar No. 319235
                     3    Aleksandr.markelov@morganlewis.com
                          1400 Page Mill Road
                     4    Palo Alto, CA 94304
                          Tel: +1.650.843.4000
                     5    Fax: +1.650.843.4001

                     6    Attorneys for Defendants
                          DXC TECHNOLOGY SERVICES LLC;
                     7    HEWLETT PACKARD ENTERPRISE COMPANY;
                          ENTERPRISE SERVICES LLC; AND HP
                     8    ENTERPRISE SERVICES, LLC

                     9
                                                        UNITED STATES DISTRICT COURT
                    10
                                                     NORTHERN DISTRICT OF CALIFORNIA
                    11
                                                               SAN JOSE DIVISION
                    12

                    13
                          PATRICIA A. PEREZ,                               Case No. 5:17-cv-06066-BLF
                    14
                                                 Plaintiff,                DEFENDANTS’ NOTICE OF MOTION
                    15                                                     AND MOTION TO DISMISS
                                           vs.                             PLAINTIFF’S SECOND AMENDED
                    16                                                     COMPLAINT
                          DXC TECHNOLOGY SERVICES LLC, a
                    17    Delaware limited liability company;              [F.R.C.P. Rules 12(b)(1), 12(b)(6)]
                          HEWLETT PACKARD ENTERPRISE
                    18    COMPANY, a Delaware corporation; HP              Date:        March 19, 2020
                          COMPUTING AND PRINTING INC., a                   Time:        9:00 a.m.
                    19    Delaware corporation; COMPUTER                   Courtroom:   3, 5th Floor
                          SCIENCES CORPORATION, a Nevada
                          corporation; and DOES 1 through 50, inclusive,   Judge:       Honorable Beth Labson Freeman
                    20

                    21                           Defendants.               Complaint Filed: October 10, 2017
                                                                           SAC Filed:       November 20, 2019
                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                    DEFENDANTS’ MOTION TO DISMISS SAC
 ATTORNEYS AT LAW                                                                                5:17-CV-06066-BLF
  SILICON VALLEY         DB2/ 37988788.1
                             Case 5:17-cv-06066-BLF Document 49 Filed 12/18/19 Page 2 of 11



                     1                                 NOTICE OF MOTION AND MOTION

                     2             NOTICE IS HEREBY GIVEN that on March 19, 2020 at 9:00 a.m., or as soon

                     3    thereafter as counsel may be heard by the above-referenced Court, located at 280 South First

                     4    Street, San Jose, California, 95113, Courtroom 3, 5th Floor, the remaining Defendants in this

                     5    case, DXC Technology Services LLC (“DXC”), Hewlett Packard Enterprise Company (“HPE”),

                     6    Enterprise Services LLC (“ES”), and HP Enterprise Services, LLC (“HPES”) (collectively,

                     7    “Defendants”), will and hereby do move this Court pursuant to the Federal Rules of Civil

                     8    Procedure 12(b)(1) and 12(b)(6) for an order (1) dismissing all of the claims against Defendants

                     9    DXC and HPE in Plaintiff’s Second Amended Complaint (“SAC”) and (2) dismissing the Private

                    10    Attorneys General Act (“PAGA”) claim against all Defendants. Specifically:

                    11             1.      Defendants DXC and HPE move to dismiss Plaintiff’s claims against them under

                    12    Fed. R. Civ. P. 12(b)(6) on the grounds that neither of these entities employed Plaintiff Perez.

                    13    Because the California Labor Code, Fair Labor Standards Act (“FLSA”), and PAGA claims that

                    14    Plaintiff asserts against these Defendants can only be maintained against Plaintiff’s employers—

                    15    HPES and ES—all of Plaintiff’s claims against DXC and HPE fail as a matter of law and must be

                    16    dismissed. See, e.g., Post v. Palo/Haklar Associates, 23 Cal. 4th 942, 931 (2000); Futrell v.

                    17    Payday California, Inc., 190 Cal. App. 4th 1419, 1423 (2010). Defendants DXC and HPE also

                    18    move to dismiss the competition claims that are derivative of these labor claims.

                    19             2.      Defendants DXC and HPE move to dismiss Plaintiff’s claims against them under

                    20    Fed. R. Civ. P. 12(b)(1) given that Plaintiff lacks standing to maintain this action against entities

                    21    that never employed her.

                    22             3.      Additionally, Defendants move to dismiss Plaintiff’s PAGA claim (Ninth Claim)

                    23    in its entirety against DXC and HPE because they were not her employer, and against HPES and

                    24    ES, who were not named in the letter to the LWDA, for failure to adequately plead exhaustion

                    25    and failure to exhaust administrative remedies as required by Lab. Code § 2699.3. Alternatively,

                    26    Defendants move to dismiss or strike the PAGA claim insofar as it is based on a violation of

                    27    Labor Code 212, which was not mentioned in the letter to the LWDA, for failure to adequately

                    28    plead exhaustion and failure to exhaust administrative remedies.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                           DEFENDANTS’ MOTION TO DISMISS SAC
                                                                            1
 ATTORNEYS AT LAW                                                                                       5:17-CV-06066-BLF
  SILICON VALLEY         DB2/ 37988788.1
                             Case 5:17-cv-06066-BLF Document 49 Filed 12/18/19 Page 3 of 11



                     1             Defendants’ Motion is based upon this Notice of Motion and Motion, the accompanying

                     2    Memorandum of Points and Authorities, Request for Judicial Notice, the pleadings and records on

                     3    file in this action, and such further evidence and argument as may be presented to the Court at the

                     4    time of hearing.

                     5

                     6    Dated: December 18, 2019                            MORGAN, LEWIS & BOCKIUS LLP
                     7

                     8
                                                                              By /s/ Melinda S. Riechert
                     9                                                           Melinda S. Riechert
                                                                                 Aleksandr Markelov
                    10                                                           Attorneys for Defendants
                                                                                 DXC TECHNOLOGY SERVICES LLC;
                    11                                                           HEWLETT PACKARD ENTERPRISE
                                                                                 COMPANY; ENTERPRISE SERVICES
                    12                                                           LLC; AND HP ENTERPRISE
                                                                                 SERVICES, LLC
                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                         DEFENDANTS’ MOTION TO DISMISS SAC
                                                                          2
 ATTORNEYS AT LAW                                                                                     5:17-CV-06066-BLF
  SILICON VALLEY         DB2/ 37988788.1
                               Case 5:17-cv-06066-BLF Document 49 Filed 12/18/19 Page 4 of 11



                     1                             MEMORANDUM OF POINTS AND AUTHORITIES

                     2    I.       INTRODUCTION
                     3             Of the four remaining Defendants in this case, Plaintiff was employed by only two:

                     4    Enterprise Services LLC (“ES”) and newly added HP Enterprise Services, LLC (“HPES”). The

                     5    Court should grant the Motion to Dismiss the other two Defendants, DXC Technology Services

                     6    LLC (“DXC”) and Hewlett Packard Enterprise Company (“HPE”), because Plaintiff was never

                     7    employed by either of them, and the Second Amended Complaint does not allege that either

                     8    company ever employed her. Thus, DXC and HPE cannot be liable to Plaintiff as a matter of law

                     9    and the Court should dismiss all claims against these entities.
                    10             Additionally, the Court should dismiss Plaintiff’s claims under the Private Attorneys

                    11    General Act (“PAGA”) (Ninth Claim) against all Defendants. Plaintiff failed to exhaust her

                    12    administrative remedies against the two named Defendants who were her employers, and she

                    13    cannot state a PAGA claim against the other two Defendants who were not her employers. In the

                    14    alternative, the Court should dismiss or strike the PAGA claim based on a violation of Labor

                    15    Code Section 212, since this code section was never mentioned in Plaintiff's letter to the Labor

                    16    and Workforce Development Agency.

                    17    II.      ARGUMENT
                    18             A.      Legal Standard
                    19             A motion to dismiss under Rule 12(b)(6) is proper where the pleadings fail to state a claim
                    20    upon which relief can be granted. “To survive a motion to dismiss, a complaint must contain

                    21    sufficient factual matter, accepted as true, ‘to state a claim to relief that is plausible on its face.’”

                    22    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing and quoting Bell Atlantic Corp. v. Twombly,

                    23    550 U.S. 544, 555-56, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

                    24    factual content that allows the court to draw the reasonable inference that the defendant is liable

                    25    for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “Threadbare recitals of the

                    26    elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

                    27    556 U.S. at 678. And the court need not accept as true “legal conclusions merely because they

                    28    are cast in the form of factual allegations.” Warren v. Fox Family Worldwide, Inc., 328 F.3d
MORGAN, LEWIS &
 BOCKIUS LLP                                                                             DEFENDANTS’ MOTION TO DISMISS SAC
                                                                              1
 ATTORNEYS AT LAW                                                                                         5:17-CV-06066-BLF
  SILICON VALLEY         DB2/ 37988788.1
                             Case 5:17-cv-06066-BLF Document 49 Filed 12/18/19 Page 5 of 11



                     1    1136, 1139 (9th Cir. 2003) (citation omitted). On a motion to dismiss, courts generally consider

                     2    the face of the complaint and matters judicially noticeable. See Coto Settlement v. Eisenberg, 593

                     3    F.3d 1031, 1038 (9th Cir. 2010) (noting that courts may “consider materials incorporated into the

                     4    complaint,” where “the complaint necessarily relies upon a document or the contents of the

                     5    document are alleged in a complaint, the document’s authenticity is not in question and there are

                     6    no disputed issues as to the document’s relevance”); U.S. v. 14.02 Acres of Land More or Less in

                     7    Fresno Cnty., 547 F.3d 943, 955 (9th Cir. 2008) (noting that judicial notice is appropriate for

                     8    records of administrative bodies).

                     9             B.      Plaintiff Cannot State Claims Against Entities for Whom She Never Worked.
                    10             Plaintiff has failed to state a claim—and is unable to state a claim—against DXC and HPE

                    11    under either California law or the FLSA because in fact she was never employed by these entities,

                    12    and her SAC fails to allege that these entities employed her.

                    13             Under California law, “an employment relationship must exist in order for the California

                    14    wage orders or the provisions of the Labor Code governing wages . . . to be applicable.” Post v.

                    15    Palo/Haklar Associates, 23 Cal. 4th 942, 931 (2000) (citing 1 Wilcox, Cal. Employment Law §

                    16    1.04[1][a], p. 1-9 (2000)). “[N]o generally applicable rule of law imposes on anyone other than

                    17    an employer a duty to pay wages.” Futrell v. Payday California, Inc., 190 Cal. App. 4th 1419,

                    18    1423 (2010) (emphasis in original) (citing Martinez v. Combs, 49 Cal. 4th 35, 49 (2010)). The

                    19    obligation to pay wages pursuant to the Labor Code “rests with the employer.” DLSE Opinion
                    20    Letter 2002.06.28. Every Labor Code section that Plaintiff relies on requires an employment

                    21    relationship between an employee and his or her employer. See, e.g., Cal. Lab. Code § 204 (“All

                    22    wages . . . earned by any person in any employment are due and payable twice during each

                    23    calendar month, on days designated in advance by the employer as the regular paydays.”); Cal.

                    24    Lab. Code § 223 (“Where any statute or contract requires an employer to maintain the designated

                    25    wage scale, it shall be unlawful to secretly pay a lower wage while purporting to pay the wage

                    26    designated by statute or by contract.”); Cal. Lab. Code § 226.7 (“An employer shall not require an

                    27    employee to work during a meal or rest or recovery period mandated pursuant to an applicable

                    28    statute, or applicable regulation, standard, or order of the Industrial Welfare Commission.”); Cal.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                         DEFENDANTS’ MOTION TO DISMISS SAC
                                                                           2
 ATTORNEYS AT LAW                                                                                     5:17-CV-06066-BLF
  SILICON VALLEY         DB2/ 37988788.1
                             Case 5:17-cv-06066-BLF Document 49 Filed 12/18/19 Page 6 of 11



                     1    Lab. Code § 226 (“An employer, semimonthly or at the time of each payment of wages, shall

                     2    furnish to his or her employee . . . an accurate itemized statement in writing.”) (emphasis added).

                     3             Similarly, with respect to Federal law, Plaintiff has failed to state a claim against DXC

                     4    and HPE under the FLSA because she was never employed by these entities and her SAC fails to

                     5    allege these entities employed her. An employment relationship must exist in order for the FLSA

                     6    to be applicable. See, e.g., Tony & Susan Alamo Found. v. Sec’y of Labor, 471 U.S. 290, 295

                     7    (1985). Under the FLSA, an employer is “any person acting directly or indirectly in the interest

                     8    of an employer in relation to an employee.” 29 U.S.C. § 203(d). In deciding whether an

                     9    employer-employee relationship exists under the FLSA, courts apply an “economic reality” test
                    10    that examines “whether the alleged employer (1) had the power to hire and fire the employees, (2)

                    11    supervised and controlled employee work schedules or conditions of employment, (3) determined

                    12    the rate and method of payment, and (4) maintained employment records.” Bonnette v. California

                    13    Health & Welfare Agency, 704 F.2d 1465, 1470 (9th Cir. 1983).

                    14             An “employer” is “any person . . . who directly or indirectly, or through an agent or any

                    15    other person, employs or exercises control over the wages, hours, or working conditions of any

                    16    person.” IWC Wage Order 4 (2001); 8 Cal. C. Regs. § 11140; DLSE Opinion Letter 2002.06.28.

                    17    Of the four remaining Defendants in this case, Plaintiff was employed by only two: ES and newly

                    18    added HPES. Plaintiff’s SAC contains no allegation that she ever worked for DXC or HPE, or

                    19    that they employed her or exercised control over her wages, hours, or working conditions in any
                    20    way, had the power to fire her, supervise or control her work schedules or conditions of

                    21    employment, determine the rate and method of her payment, or maintain her employment records.

                    22             Plaintiff alleges she was hired by “Defendants’ predecessors.” Dkt. 48, p. 6, ¶ 22.

                    23    However, even if this was true (it is not), this allegation cannot cure the defect that Plaintiff was

                    24    never an employee of DXC or HPE. Indeed, a successor can only be held liable for a

                    25    predecessor’s liabilities in limited situations, which must be pleaded, and include situations where

                    26    “(1) there is an express or implied agreement of assumption, (2) the transaction amounts to a

                    27    consolidation or merger of the two corporations, (3) the purchasing corporation is a mere

                    28    continuation of the seller, or (4) the transfer of assets to the purchaser is for the fraudulent
MORGAN, LEWIS &
 BOCKIUS LLP                                                                            DEFENDANTS’ MOTION TO DISMISS SAC
                                                                             3
 ATTORNEYS AT LAW                                                                                        5:17-CV-06066-BLF
  SILICON VALLEY         DB2/ 37988788.1
                             Case 5:17-cv-06066-BLF Document 49 Filed 12/18/19 Page 7 of 11



                     1    purpose of escaping liability for the seller’s debts.” Ray v. Alad Corp., 19 Cal. 3d 22, 28 (1977).

                     2    Here, Plaintiff has not alleged any facts supporting a plausible inference that the present case falls

                     3    within any of the limited successor-liability situations. Plaintiff therefore cannot assert claims

                     4    under the Labor Code or the FLSA against DXC or HPE because they were never her employers,

                     5    and the Court should dismiss Plaintiff’s claims and the derivative Unfair Business Competition

                     6    claim against them.

                     7             C.      Since Plaintiff Was Not Employed by DXC or HPE She Lacks Standing to
                                           Maintain Claims on Behalf of Current and Former Employees of These
                     8                     Defendants.
                     9             It is well established that a plaintiff cannot rely on a class or collective action to obtain
                    10    standing in order to assert claims that she cannot herself assert. Indeed, the Supreme Court has

                    11    repeatedly held that the plaintiff must have been personally injured by the defendant and, further,

                    12    that class allegations cannot cure a plaintiff’s lack of standing. See, e.g., Gratz v. Bollinger, 539

                    13    U.S. 244, 289 (2003) (named plaintiffs who represent a class “must allege and show that they

                    14    personally have been injured, not that injury has been suffered by other, unidentified members of

                    15    the class to which they belong and which they purport to represent”); Simon v. E. Ky. Welfare

                    16    Rights Org., 426 U.S. 26, 40 n.20 (1976) (“That a suit may be a class action, however, adds

                    17    nothing to the question of standing, for even named plaintiffs who represent a class ‘must allege

                    18    and show that they personally have been injured, not that injury has been suffered by other,

                    19    unidentified members of the class to which they belong and which they purport to represent.’”
                    20    (quoting Warth v. Seldin, 422 U.S. 490, 502 (1975))); O’Shea v. Littleton, 414 U.S. 488, 494

                    21    (1974) (“[I]f none of the named plaintiffs purporting to represent a class establishes the requisite

                    22    of a case or controversy with the defendants, none may seek relief on behalf of himself or any

                    23    other member of the class.”).

                    24             Where, as here, a plaintiff was not employed by a defendant, her claims must be dismissed

                    25    for lack of standing because she cannot show the requisite harm. See, e.g., Akaosugi v. Benihana

                    26    Nat. Corp., No. C 11-01272 WHA, 2011 WL 5444265 at *3 (holding the named plaintiffs in

                    27    putative class action did not have standing to bring wage and hour claims against the primary

                    28    defendant’s subsidiaries on a joint-employer liability theory); Henry v. Circus Casinos, Inc., 223
MORGAN, LEWIS &
 BOCKIUS LLP                                                                             DEFENDANTS’ MOTION TO DISMISS SAC
                                                                              4
 ATTORNEYS AT LAW                                                                                         5:17-CV-06066-BLF
  SILICON VALLEY         DB2/ 37988788.1
                             Case 5:17-cv-06066-BLF Document 49 Filed 12/18/19 Page 8 of 11



                     1    F.R.D. 541, 544 (D. Nev. 2004) (granting motion to dismiss because “to establish Article III

                     2    standing in a class action, at least one named plaintiff must have standing in his own right to

                     3    assert a claim against each named defendant before he may purport to represent a class claim

                     4    against that defendant”). Because Plaintiff cannot allege she was personally harmed by DXC or

                     5    HPE, she lacks standing to maintain her claims against these defendants and the Court should

                     6    dismiss Plaintiff’s claims as to these entities.

                     7             D.      Plaintiff Failed Adequately to Plead A Claim under PAGA against
                                           Defendants.
                     8

                     9             For the reasons stated above, Plaintiff’s claim for PAGA penalties against DXC and HPE
                    10    is improper since they were not her employers, and the SAC does not allege that they were.

                    11             With respect to the defendants who were her employers, HPES and ES, Plaintiff fails to

                    12    state a claim against them under PAGA because they were not named in her letter to the Labor

                    13    and Workforce Development Agency (“LWDA”). In order to bring a private suit for civil

                    14    penalties under PAGA, a plaintiff is required to send notice to the LWDA and the employer prior

                    15    to filing suit; such notices must contain allegations of a violation of each of the Labor Code

                    16    provisions she intends to pursue against that employer, and the facts and theories to support the

                    17    alleged violations. Cal. Lab. Code § 2699.3(a), (c). Only if the LWDA decides not to investigate

                    18    the plaintiff’s claims can Plaintiff file a civil action to recover penalties for violations of the

                    19    Labor Code provisions included in the PAGA notice. Cal. Lab. Code § 2699(a). To ensure that
                    20    these requirements are met, the complaint must contain specific allegations of compliance with

                    21    the PAGA notice, including when the plaintiff sent the notice to the LWDA, what response she

                    22    received from the LWDA, and how long she waited before commencing the action. See, e.g.,

                    23    Kemp v. Int’l Bus. Machines Corp., No. C–09–4683 MHP, 2010 WL 4698490, at *3 (N.D. Cal.

                    24    Nov. 8, 2010) (“A plaintiff cannot overcome his or her burden on a motion to dismiss merely by

                    25    asserting a legal conclusion regarding necessary aspects of his or her claim.”).

                    26             Plaintiff failed to exhaust her administrative remedies under PAGA as to HPES and ES

                    27    because her letter to the LWDA fails to mention either entity. See Request for Judicial Notice

                    28    (“RJN”), Ex. 1. As such, Plaintiff’s letter to the LWDA does not satisfy the statute’s
MORGAN, LEWIS &
 BOCKIUS LLP                                                                             DEFENDANTS’ MOTION TO DISMISS SAC
                                                                             5
 ATTORNEYS AT LAW                                                                                         5:17-CV-06066-BLF
  SILICON VALLEY         DB2/ 37988788.1
                             Case 5:17-cv-06066-BLF Document 49 Filed 12/18/19 Page 9 of 11



                     1    requirements. See Pena v. Taylor Farms Pacific, Inc., No. 2:13–CV–01282–KJM–AC, 2014 WL

                     2    1665231, at *5 (E.D. Cal. Apr. 23, 2014) (barring the plaintiffs’ PAGA claims against a newly

                     3    added defendant because “[a]lthough the court [was] cognizant that at the time notice was

                     4    provided the only alleged employer was TFP, plaintiffs should have provided notice to both the

                     5    LWDA and the substituted employers…”). As a result, Plaintiff has not satisfied her pleading

                     6    requirements and the PAGA claim must be dismissed against HPES and ES. See Kemp, 2010

                     7    WL 4698490, at *3 (dismissing PAGA claims because the plaintiff “insufficiently pled

                     8    compliance with PAGA’s administrative requirements”).

                     9              Plaintiff cannot save her PAGA claim now by filing a new PAGA notice naming HPES
                    10    and ES.

                    11              Allowing equitable tolling to preserve PAGA claims where a plaintiff failed to
                                    file an adequate section 2699.3 notice for years is inconsistent with the text and
                    12
                                    purpose of section 2699.3, subdivision (a) and would defeat the entire purpose of
                    13              PAGA. If a plaintiff could wait many years to assert violations of the Labor Code
                                    or amend deficient notices, the LWDA would be hard pressed to make an
                    14              informed decision about allocating scarce resources to old violations, the
                                    employer would be faced with responding based on stale evidence, and workplace
                    15              violations could continue for years without being remediated or deterred.
                    16    Brown v. Ralphs Grocery Co., 28 Cal. App. 5th 824, 840–41 (2018).
                    17              Accordingly, the Court should dismiss Plaintiff’s PAGA claim with prejudice.
                    18              E.     Plaintiff Cannot State A Claim Under PAGA For Violation Of Labor Code
                                           212 Since Her LWDA Letter Failed To Mention This Labor Code Provision.
                    19
                                    Plaintiff cannot recover penalties under the PAGA based upon “specific sections” of the
                    20
                          Labor Code not included in her written pre-filing notice to the LWDA. The PAGA statute clearly
                    21
                          and unambiguously required Plaintiff to cite the specific provisions of the Labor Code she
                    22
                          claimed Defendants violated. Specifically, Labor Code Section 2699.3(a)(1)(A) states (emphasis
                    23
                          added):
                    24
                                    (a) A civil action by an aggrieved employee pursuant to subdivision (a) or (f) of
                    25              Section 2699 alleging a violation of any provision listed in Section 2699.5 shall
                                    commence only after the following requirements have been met:
                    26
                                    (1)(A) The aggrieved employee or representative shall give written notice by
                    27              online filing with the Labor and Workforce Development Agency and by certified
                                    mail to the employer of the specific provisions of this code alleged to have been
                    28              violated, including the facts and theories to support the alleged violation.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                           DEFENDANTS’ MOTION TO DISMISS SAC
                                                                            6
 ATTORNEYS AT LAW                                                                                       5:17-CV-06066-BLF
  SILICON VALLEY         DB2/ 37988788.1
                            Case 5:17-cv-06066-BLF Document 49 Filed 12/18/19 Page 10 of 11



                     1             Courts have dismissed PAGA claims based on deficient notices to the LWDA where the

                     2    notice failed to refer to specific Labor Code sections as required by Labor Code section

                     3    2699.3(a)(1)(A). See, e.g., Stevens v. Datascan Field Servs. LLC, No. 2:15-CV-00839, 2016 WL

                     4    627362, at *3-4 (E.D. Cal. Feb. 17, 2016) (holding plaintiff failed to satisfy PAGA’s

                     5    requirements as to certain Labor Code sections that were included for the first time in plaintiff’s

                     6    first amended complaint, but which were not included in the plaintiff’s written notice to the

                     7    LWDA); Soto v. Castlerock Farming & Transp. Inc., No. CIV-F-09-0701 AWI, 2012 WL

                     8    1292519, at *8 (E.D. Cal. Apr. 16, 2012) (dismissing PAGA claim for failure to exhaust

                     9    administrative remedies, and noting that the “Ninth Circuit requires an exceedingly detailed level
                    10    of specificity” in PAGA letters); Stoddart v. Express Services, Inc., No. 2:12-CV-01054-KJM,

                    11    2015 WL 5522142 (E.D. Cal. Sept. 16, 2015) (“PAGA claims are limited to the specific theories

                    12    identified in a prior LWDA notice letter. Setting forth a violation based on one theory does not

                    13    satisfy the notice requirement as to a violation of even the same code section under a different

                    14    theory.”); Ovieda v. Sodexo Operations, LLC, No. CV 12-1750, 2013 WL 3887873, at *5 (C.D.

                    15    Cal. Jul. 3, 2013) (“[A]llowing an amended notice to be submitted after the civil action has

                    16    already been filed defeats the very purpose of the exhaustion requirement, which is to give the

                    17    LWDA the opportunity to make an informed decision about whether to pursue the matter itself.”);

                    18    Wong v. AT&T Mobility Servs. LLC, No. CV 10-8869, 2012 WL 8527485, *2 (C.D. Cal. July 2,

                    19    2012); Amey v. Cinemark USA Inc., No. 130-cv-005669, 2015 WL 2251504, n. 12 (N.D. Cal.
                    20    May 13, 2015) (same).

                    21             Here, Plaintiff’s PAGA letter did not identify or refer to Labor Code section 212, even

                    22    though her SAC purports to assert a PAGA claim based on a violation of Labor Code 212. See

                    23    RJN, Ex. 1 and Dkt. 48, at p. 26, ¶ 152. Thus, Plaintiff cannot pursue PAGA penalties based on

                    24    Labor Code section 212 because her letter to the LWDA failed to identify this specific section

                    25    and failed to put the LWDA and Defendants on notice that Plaintiff planned to recover PAGA

                    26    penalties based upon alleged violations of Labor Code section 212. Accordingly, Plaintiff’s

                    27    request for PAGA penalties based on purported violations of Labor Code section 212 should be

                    28    dismissed or stricken without leave to amend her PAGA notice.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                          DEFENDANTS’ MOTION TO DISMISS SAC
                                                                           7
 ATTORNEYS AT LAW                                                                                      5:17-CV-06066-BLF
  SILICON VALLEY         DB2/ 37988788.1
                            Case 5:17-cv-06066-BLF Document 49 Filed 12/18/19 Page 11 of 11



                     1    III.     CONCLUSION

                     2             For the foregoing reasons, the Court should grant Defendants’ Motion to Dismiss all

                     3    claims against DXC and HPE because they were not Plaintiff’s employer, and the SAC does not

                     4    allege that they were. The Court should grant Defendants’ Motion to Dismiss Plaintiff’s PAGA

                     5    claim because DXC and HPE were not Plaintiff's employers, and because HPES and ES were not

                     6    named in the letter to the LWDA.

                     7
                          Dated: December 18, 2019                            MORGAN, LEWIS & BOCKIUS LLP
                     8

                     9
                    10                                                        By    /s/ Melinda S. Riechert
                                                                                   Melinda S. Riechert
                    11                                                             Aleksandr Markelov
                                                                                   Attorneys for Defendants
                    12                                                             DXC TECHNOLOGY SERVICES LLC;
                                                                                   HEWLETT PACKARD ENTERPRISE
                    13                                                             COMPANY; ENTERPRISE SERVICES
                                                                                   LLC; AND HP ENTERPRISE
                    14                                                             SERVICES, LLC
                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                         DEFENDANTS’ MOTION TO DISMISS SAC
                                                                          8
 ATTORNEYS AT LAW                                                                                     5:17-CV-06066-BLF
  SILICON VALLEY         DB2/ 37988788.1
